Per Curiam.

The issue presented in this appeal is whether the identity of the police informant who negotiated the transaction resulting in appellee’s arrest and conviction must be revealed in light of State v. Williams (1983), 4 Ohio St. 3d 74, and its predecessors. We hold that Williams does not require divulgence of this informant’s identity, and thus reverse the judgment of the court of appeals.
In State v. Williams, swpra, this court held:
“The identity of an informant must be revealed to a criminal defendant when the testimony of the informant * * * would be helpful or beneficial to the accused in preparing or making a defense to criminal charges.”
In Williams, we ruled that such testimony was not critical because the crime took place in full view of the police officer. We distinguished State v. Phillips (1971), 27 Ohio St. 2d 294 [56 O.O.2d 174], where divulgence was ordered, by the fact that in Phillips only the informant was present with the defendant when the crime allegedly occurred. The Williams and Phillips standards necessarily require an analysis of each case’s facts and circumstances as to whether the proffered reasons for abrogating the informant’s confidentiality are valid.
In the case at bar, although the defense of entrapment was raised numerous times by appellee, there is no record of what occurred between him and the informant that might constitute entrapment. Appellee twice had the opportunity to present such evidence in response to the trial judge’s inquiry, and having failed to do so, was denied discovery of the informant’s identity. The only one in court who knew the details of the conversations between appellee and the informant was the appellee himself. The trial judge was not required to speculate as to the specifics of these conversations and relate them to the elements of entrapment. We therefore hold that the trial judge was correct in refusing to order divulgence of the informant’s identity.
Accordingly, the judgment of the court of appeals is reversed.

Judgment reversed.

Celebrezze, C.J., Locher, Holmes and J. P. Celebrezze, JJ., concur.
W. Brown, Sweeney and C. Brown, JJ., dissent.